Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 7-24 are pending in the current application.
2.	This application is a CON of 16/143,523 09/27/2018 PAT 10570125, which is a CON of 15/491,035 04/19/2017 PAT 10112934, which is a CON of 14/891,051 11/13/2015 PAT 9650370, which is a 371 of PCT/EP2014/060033 05/16/2014 and claims priority to EUROPEAN PATENT OFFICE (EPO) 13168165.2 05/17/2013. 
Claim Rejections/Objections Withdrawn
3.	The rejections of claims 7-24 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2-3, 5-7, 9-32 of U.S. Patent No. 9,650,370 in view of Conway, over claims 1-21, 23, 25 of U.S. Patent No. 10,112,934, over claims 1-20 of U.S. Patent No. 10,570,125, and  over claims 1-5 of U.S. Patent No. 8,865,744 in view of Conway are withdrawn in view of the terminal disclaimers.
Conclusion
4.	Claims 7-24 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/            Primary Examiner, Art Unit 1625